Citation Nr: 1521789	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine, to include as secondary to service-connected residuals of shrapnel wounds to the left side of back, left flank, trunk, and buttocks, with retained fragments.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the January 2011 VA examination and medical opinion of record is inadequate because the examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect with respect to the Veteran's service-connected shrapnel residuals.  38 C.F.R. § 3.310 (2014).  The Court held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, at 7 Vet. App. 449 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the January 2011 VA examination.  The file should be made available to the opinion provider.  The opinion provider is asked to address the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service connected residuals of shrapnel wounds to the left side of back, left flank, trunk, and buttocks, with retained fragments aggravated (i.e., permanently worsened beyond natural progression) his lumbar spine arthritis?  The examiner should consider and discuss as necessary the findings of the January 2011 VA muscles examination that the Veteran's thoracolumbar fascia muscle, right and left, was affected by the shrapnel injury and that the Veteran has symptoms of stiffness and weakness as a result of the shrapnel wounds.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's lumbar spine arthritis; and (2) the increased manifestations that are proximately due to the Veteran's service-connected shrapnel wounds.

The examiner should explain the reasons and bases for the opinion provided.

2.  Thereafter, readjudicate the Veteran's claim for service connection of degenerative changes of the lumbar spine, to include as secondary to service-connected residuals of shrapnel wounds to the left side of back, left flank, trunk, and buttocks, with retained fragments.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




